Buchanan, J.
Plaintiffs claim two undivided sixth portions in ten slaves as heirs of their mother, deceased.
Defendant sets up his title to the slaves by purchase from Thomas MeGall, the father of plaintiffs. And he pleads that the said Thomas MeGall became the owner of said slaves, by virtue of a deed of gift from Isaac Souneeval to the wife of said Thomas MeGall, on the 18th day of June, 1885.
The evidence shows that Thomas MeGall and Ga/roline Souneeval were married in Franklin county, Mississippi, in the year 1816. They lived together as man and wife in the same county until 1886, when Mrs. MeGall died.
There were born several children of this marriage, of whom the plaintiffs were two. During this marriage, to wit, the 18th June, 1835, Isaac Rounci-val, father of Mrs. MeGall, made a writing under seal, acknowledged before a Justice of the Peace, of Franklin county, and recorded, by which he gave, granted and sold to his said daughter, in consideration of natural love and affection, a certain negro woman named Many, about twenty-four years of age, “ to have and to hold the said negro unto her and heirs and assigns forever, preserving to myself, however, and it is hereby expressly understood, as a part and parcel of this present, that the said negro shall be and remain with me, and subject to my control, during the term of my natural life, without subjecting myself, my heirs, &c., on account of services or hire of the said negro.”
In the following year, 1836, Mrs. MeGall died, and her surviving husband, with his family, immediately thereafter, moved into Louisiana, where they have resided ever since. Mr. Isaac Souneeval, the father of Mrs. MeGall, also moved into Louisiana, with his slaves, (those claimed in this suit included,) and lived with his son-in-law and grandchildren until his death, which took place in 1846.
The slaves claimed herein are Mary, who is mentioned in the above recited deed of gift, and her increase, being nine children, ranging from 21 to 3 years of age.
The deed signed by Souneeval, under which both parties claim, having been made in Mississippi, where all the parties lived, must have effect according to the law of Mississippi.
The counsel for defendant argues, that this deed creates what in the common law of Mississippi is called a life estate in the grantor, with a remainder over to Mrs. MeGall; and that as slaves are chattel property in Mississippi, and this estate in remainder was a vested right in Mrs. MeGall from the moment of the grant, the remainder in the slave inured at once to the benefit, and became the property of Mrs. Me Gall's husband, under the general principles of the common law. To this the counsel of plaintiffs reply, that the right of Mrs. MeGall in the slave Mary, under the deed was a chose in action, and that marriage is only a qualified gift to the husband of the wife’s choses in action. viz: on the conditon that he reduce them to possession during the continuance of the marriage, or if he survive his wife, that he administer on her effects, (Marcenaro v. Bertoli, 2 An. 981.): neither of which has been done in this case.
We have been much assisted in the investigation of the law in this case- by the learned opinion of our brother of the District Bench. Still, as the case arises under a system of laws with which we are not very familial', we cannot express our opinion upon it except with hesitancy.
*579We recognize the principle contended for by the plaintiffs’ counsel, that at common law the husband has, by virtue of the marriage, only a qualified right to the dioses in action of his wife, and that as a general rule this principle extends also to reversionary interests in things personal.
But we understand the principle to apply only to those cases in which the wife has not been vested with the legal ownership and possession at anjr time during the marriage: as where the legal title to personal property, to which the wife may be entitled by distribution, has remained in the executors and administrators after the death of the testator or intestate; or where the personal property has been conveyed directly to one for life, and remainder over to the wife. In this last case we suppose (in some of the States at least,) that the person taking the life estate would be decreed by the Court to act as trustee, in order to protect such remainder; for in a personal chattel the absolute conveyance of a life estate would, we think, so far vest the legal title and possession in the first taker, as to make him the proper person to protect such residuary interest of any other party, as might lawfully be limited by the vendor or donor.
An examination of the instrument in this case, however, leads us to think that by its execution, eo instanti, the title and possession in said slave Mary, vested in Mrs. Caroline Me Gall, the mother of the plaintiffs ; that the husband by virtue of such transfer of the title and possession to his wife during the marriage became the owner of said slave, subject to the loan for service to Isaae Sounceval during his natural life.
The words used in the instrument are: “ In consideration of the natural love and affection I have for my daughter, Caroline McCall, wife of Thomas McCall, I have given, granted and sold and by these presents do give, grant and sell unto her, the said Caroline, a certain negro woman named Ma/ry, &c., to have and to hold the said negro unto her and heirs and assigns forever, preserving” &c.
This deed having been executed under seal, by the law of Mississippi operated as an absolute bar and estoppel to Isaac Sounceval, and to all persons claiming through him, to controvert or gainsay anything contained in it, and precludes them from saying that all the consequences which flow from a sale, and particularly the transfer of property and possession, was not a consequence of said act.
We think, therefore, that the sale of the negress clearly resulted from the instrument, notwithstanding the reservation of the services and hire of the slave to Isaac Sounceval, and that Thomas McCall was authorized, at least after the death of his wife, and the termination of the lease or loan for service, to take possession of the slave Mary, and her increase, as owner, and convey them to whomsoever he pleased.
We think that had Isaac Sounceval abused his right as bailee or lessee of the slave, (even during the life-time of Caroline Me Call), that Thomas McCall could have caused the lease to be declared at an end.
So, if any third party had killed said slave or removed her beyond the jurisdiction of the Courts, Thomas McCall could, as the legal owner, have brought his action to recover damages for such injury.
It is therefore ordered, adjudged and decreed by the Court, that the judgment of the lower Court be affirmed, with costs.